DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of a bill validator for use in a cabinet of an electronic gaming machine in a casino gaming environment, the bill validator comprising:
	an inlet for receiving a document associated with a first value defined in a first currency;
	and a communication component configured to communicably couple to the electronic gaming machine; wherein:
	in response to receiving the document, the bill validator is configured to convert the first value to a second value without communication with the electronic gaming machine or other electronic gaming machine peripherals or systems, the second value defined in a second currency different from the first currency and based on an exchange rate between the first currency and the second currency.
	While the prior art commonly teaches bill validation and the act of currency conversion via exchange rates (this can be seen in prior rejections), there is no evidence that the prior art teaches, alone or in combination, a bill validator that converts . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715